CCA 201000611. On further consideration of the granted issue, 71 M.J. 332 (C.A.A.F. 2012) (order granting *358review, June 6, 2012), and in view of United States v. Humphries, 71 M.J. 209 (C.A.A.F. 2012), it is ordered that the portion of the decision of the United States Navy-Marine Corps Court of Criminal Appeals as to Charge III, Specifications 1 and 2, and as to the sentence is reversed. The decision of that court as to the remaining charge and specifications is affirmed. The record of trial is returned to the Judge Advocate General of the Navy for remand to that court for further consideration in light of Humphries.